Citation Nr: 1014766	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a depressive 
disorder, claimed as a "psychiatric problem," including as 
secondary to service-connected left and right knee 
disabilities.

3.  Entitlement to a permanent and total disability rating 
for service-connected chondromalacia of the left and right 
knees, and to an award of TDIU prior to September 7, 2006.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from November 1975 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The RO accepted a May 2008 statement as a substantive appeal 
which perfected the Veteran's disagreements with denial of 
service connection for hepatitis C, denial of an evaluation 
in excess of 40 percent for chondromalacia, right knee, and 
denial of an evaluation in excess of 30 percent for 
chondromalacia, left knee.  By a statement submitted in 
September 2008, before any appeal was certified to the Board, 
the Veteran withdrew the appeals of these issues.  Withdrawal 
of an appeal submitted to the RO is effective when received.  
38 C.F.R. § 20.204(3) (2009).  These claims were withdrawn 
prior to the Travel Board hearing scheduled in March 2009, so 
the Board does not have jurisdiction to address the 
withdrawal of the substantive appeals.  Thus, these issues 
not addressed in the decision below.  
 
In a March 2008 rating decision, the RO awarded the Veteran 
total disability compensation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO determined that there was a likelihood of improvement, 
and determined that the award of TDIU was not permanent, and 
was subject to future review.  The Veteran disagreed with the 
determination that his TDIU was not permanent and submitted a 
May 2008 VA Form 9, "Appeal to the Board of Veterans' 
Appeals."  Although the disagreement was submitted on a VAF 
Form 9, no statement of the case (SOC) has yet been issued by 
the RO in response to this disagreement, so the VA Form 9 
constitutes a disagreement with the RO decision rather than a 
perfected appeal to the Board.

The Veteran submitted an August 2008 statement in which he 
disagreed with the September 7, 2006, effective date assigned 
for the award of TDIU.  He stated that he had been unable to 
work since June 2005 and should have been paid TDIU from that 
date.  The permanency of the TDIU award and the effective 
date of the TDIU have been adjudicated by the RO, and the 
Veteran has disagreed with the determinations.  The record 
before the Board does not reflect that the RO has responded 
to these disagreements by issuing a SOC.  When a NOD has been 
timely filed, the U.S. Court of Appeals for Veterans Claims 
requires the Board to Remand, rather than Refer, the issue to 
the agency of original jurisdiction for issuance of an SOC.  
The Board has no discretion in the matter, and is obliged to 
REMAND these issues for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The Veteran requested a hearing before the Board.  The 
requested hearing was scheduled in March 2009.  The Veteran 
did not appear for the scheduled hearing.  His hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) 
(2009).  

The claims of entitlement to a permanent and total disability 
rating for service-connected chondromalacia of the left and 
right knees, and to an award of TDIU prior to September 7, 
2006, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's 2008 contention that tinnitus has been 
chronic and continuous since his 1976 service discharge is 
less credible than his 2007 statement that tinnitus had been 
present for about five years.

2.  The medical evidence establishes that it is less than 
likely that the Veteran's current tinnitus is a result of 
exposure to noise in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for tinnitus.  Before assessing the merits of the 
appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As to claims for service connection, the notice requirements 
of the VCAA apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, following the Veteran's submission of claim for 
service connection for tinnitus in June 2007, the RO issued a 
July 2007 letter which advised the Veteran of the criteria 
for service connection and advised the Veteran of the 
criteria for determining disability evaluation assignments 
and effective date assignments when any claim for service 
connection is granted.  The Veteran was advised of the 
evidence he was expected to provide and the evidence that VA 
was responsible to obtain.  The July 2007 notice complied 
with the requirements set forth in Dingess as well.  The 
Veteran's responses to the letter establishes that he 
understood his responsibility and VA's responsibility to 
obtain evidence and establish that he understood what types 
of evidence he might provide to meet the criteria for service 
connection.  

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records were obtained and associated with the claims files.  

The Veteran was afforded VA examinations, and the reports of 
those examinations are associated with the record.  The 
Veteran identified and submitted private clinical records, 
and all records identified as relevant were requested by the 
RO.  

The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to claims for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for tinnitus, 
if due to an organic disease of the nervous system, and the 
provisions regarding presumptions have been considered in 
this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Entitlement to service connection for tinnitus

In his June 2007 claim, the Veteran stated that he had 
tinnitus as a result of acoustic trauma in service, including 
exposure to noise of M-16 rifles, hand grenades, M60 and M50 
caliber machine guns, and other heavy military equipment.  

The report of a November 2002 private audiologic examination 
discloses that the Veteran reported a history of noise 
exposure for 30 years.  The Veteran complained of tinnitus 
and lightheadedness.  The provider did not include a notation 
as to when the Veteran first noted tinnitus or 
lightheadedness.  

On VA examination conducted in September 2007, the Veteran 
reported subjective tinnitus and reduced hearing sensitivity 
bilaterally.  The report reflects that the Veteran stated 
that he had experienced a gradual decline in his hearing 
sensitivity over several years, but the provider did not make 
a notation as to a reported date of onset of tinnitus.  The 
Veteran specifically provided a history of noise exposure in 
service.  

The examiner who conducted VA audiologic examination in March 
2008 summarized review of the records, noting that the 
Veteran's hearing was normal in 1975, when he enlisted, and 
in 1976, at the time of service separation.  The examiner 
further noted that private audiologic examination conducted 
in November 2002 disclosed normal hearing, although a 
September 2007 VA examination disclosed mild hearing loss in 
the left ear.  The examiner stated that the Veteran provided 
a history of tinnitus with intermittent ringing, beginning 
about four or five years prior to the examination, and 
gradual decline in hearing acuity in that same period.  The 
Veteran reported exposure to military noise and occupational 
noise as a carpenter.  

The provider concluded that it was less than likely that the 
Veteran's current tinnitus was the result of noise exposure 
in service.  The examiner expressed a rationale that tinnitus 
due to military noise exposure would most likely have been 
accompanied by high frequency hearing loss at separation and 
would have begun much closer to the time of military service.  

In a September 2008 statement, the Veteran indicated that he 
had experienced ringing in his ears since his military 
service.  He indicated that any notation to the contrary was 
in error.  He stated that some examiners did not give him a 
choice of indicating that tinnitus had been a chronic and 
continuous since service.  He further stated that he was 
unable to provide accurate answers at times because of the 
morphine he was taking for knee pain.  

The Board has considered the Veteran's September 2008 lay 
statement that he had tinnitus chronically and continuously 
since service.  The Board notes that the Veteran's September 
2008 statement as to date of onset of tinnitus conflicts with 
the date of onset of tinnitus reported by the Veteran himself 
at the time of the March 2008 VA examination.  The Veteran 
argues that the September 2008 information is more accurate 
than the March 2008 information.  

The Board is not persuaded that it should find that the 
September 2008 statement by the Veteran is more credible than 
his March 2008 statement to the VA examiner.  In his 
September 2008 statement, the Veteran argues that the report 
that tinnitus had started five years earlier was in error, 
and that he was under the influence of morphine when he 
provided that answer.  The Veteran further explained that the 
providers did not give him the option of indicating that 
tinnitus had been present since service.

The reports of all three audiology examinations, in 2002, 
2007, and 2008, reflect that the Veteran very clearly 
identified noise exposure in service as a possible factor in 
hearing loss.  It is not credible that the Veteran would be 
able to accurately state that noise exposure began in service 
but would not be able to state that he experienced tinnitus 
in service and thereafter, if the Veteran began to experience 
such symptoms contemporaneous to his noise exposure or within 
one year thereafter.  The Board finds that the Veteran's 
March 2008 statement to the examiner is more credible that 
the September 2008 statement explaining why the information 
provided in the March 2008 VA examination should not be found 
credible.  

There is no evidence that is favorable to the Veteran's 
claim.  Although the Veteran reported, at the time of the 
2002 private audiology examination, that he had noise 
exposure for 30 years, he did not report tinnitus beginning 
30 years earlier.  There is no notation as to when the 
Veteran first noticed tinnitus.  While this report does not 
directly conflict with the statement offered by the Veteran 
in September 2008, it is certainly devoid of any evidence 
which might be favorable to the Veteran's claim.  The report 
of 2007 VA audiology examination is likewise devoid of any 
evidence favorable to the claim.  The report of March 2008 VA 
examination is, in contrast, wholly unfavorable to the 
Veteran's claim.  

The Board has not rejected any medical evidence that is 
favorable to the Veteran's claim.  Rather, the Board is 
unable to find any favorable evidence.  The Board finds that 
the lack of favorable evidence in any clinical record is 
quite significant in this case, because clinical evidence of 
treatment of disorders which might be expected to elicit such 
information is associated with the record.  

In particular, clinical records disclose that the Veteran 
complained of difficulty sleeping and underwent evaluation 
which resulted in assignment of a diagnosis of sleep apnea in 
2000.  In February 2001, the Veteran underwent endoscopic 
sinus surgery.  The records which reflect these diagnoses do 
not include notation of complaints of tinnitus.  The Veteran 
was treated for a sinus infection in November 2002, and was 
apparently referred for audiologic examination at that time.  
A diagnosis of hepatitis C was assigned in 2002, and the 
Veteran underwent Interferon therapy in 2002.  The Veteran 
had adverse effects from his Interferon therapy, and was 
forced to discontinue that therapy. 
   
The evidence of record includes more than 1,000 pages of 
clinical records dated prior to the Veteran's 2007 claim for 
service connection for tinnitus.  The Board is unable to find 
any notation that the Veteran reported tinnitus prior to 
November 2002, after he incurred side effects from Interferon 
treatment, and while he was under treatment for a sinus 
infection.  

The board has given "due consideration" to "all pertinent 
medical and lay evidence" in evaluating this claim.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The 
Board acknowledges that tinnitus is the type of symptoms that 
a Veteran is competent to report, and that a Veteran's report 
may establish the presence and continuity of such symptoms.  
However, after reviewing the Veteran's March 2008 statement 
to the VA examiner that tinnitus had been present for five 
years, and the Veteran September 2008 statement for the 
record that tinnitus was present since his service discharge 
in 1976, some 32 years earlier, the Board finds that the 
Veteran's March 2008 statement is more credible than the 
September 2008 statement.  

The Veteran's September 2008 statement is the only evidence 
of record which tends to show that the Veteran manifested 
tinnitus in service or within one year following service.  
Because that statement is not credible, there is no credible 
evidence that the Veteran manifested tinnitus within a 
presumptive period following service.  Therefore, no 
presumption of service connection is applicable.  38 U.S.C.A. 
§ 1101.  

The medical opinion of record notes that, with normal hearing 
at service separation and normal hearing established for the 
ensuing 30 years, until the 2007 VA audiology examination, 
and without a report of tinnitus until 2002, it is less than 
likely that the Veteran's current tinnitus is related to his 
service.  As discussed above, the Veteran's argument that 
this opinion should be discounted, because it is based on 
inaccurate history as to the time of onset of tinnitus, is 
not credible.  The credible and persuasive medical evidence 
and opinion establishes that it is less than likely that the 
Veteran's current tinnitus is related to his service.  

The preponderance of the credible and persuasive evidence is 
against the claim.  There is no doubt which may be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.


ORDER

The appeal for service connection for tinnitus is denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for depression, and he contends that his service-
connected right and left knee disabilities cased the 
depression.  However, a November 2007 VA opinion was 
unfavorable to a claim for direct service connection, since 
the examiner concluded that it would be speculative to state 
that the Veteran's depression was "solely" secondary to the 
Veteran's bilateral knee disabilities when he had several 
chronic pain problems, including low back and cervical pain 
and herniated cervical discs.  The examiner noted that the 
Veteran also had several serious medical disorders other than 
back and knee pain.  However, it does not appear that the 
examiner was asked to provide an opinion as to whether the 
Veteran's service-connected knee disabilities aggravated his 
depression.  This question must be addressed prior to 
appellate adjudication of the claim on any basis.

The Board notes that VA amended 38 C.F.R. § 3.310(b), the 
regulatory provision governing secondary service connection 
on the basis of aggravation, effective from October 10, 2006.  
The regulation appears to require establishing a baseline 
level of disability for the non-service-connected condition 
prior to the aggravation.  This may require a longitudinal 
evaluation in this case, since the clinical evidence 
establishes that the Veteran was treated for a psychiatric 
disorder before he sought an increased evaluation for his 
service-connected knee disabilities in July 2001.  
Additionally, the Veteran's mental health was addressed as a 
consideration in determining whether the Veteran was a 
candidate for Interferon therapy in 2002.  Complete clinical 
records of the Veteran's psychiatric treatment, especially in 
2000 through 2002, should be obtained, if such records are 
not yet associated with the claims files.  

The Veteran disagreed with the determination that the award 
of TDIU was not permanent.  He submitted a VA Form 9, 
"Appeal to the Board of Veterans' Appeals," dated in May 
2008.  No statement of the case (SOC) has yet been issued, so 
the VA Form 9 constitutes a disagreement with the RO decision 
rather than a perfected appeal to the Board.

The Veteran submitted an August 2008 statement in which he 
disagreed with the September 7, 2006, effective date assigned 
for the award of TDIU.  He stated that he had been unable to 
work since June 2005 and should have been paid TDIU from that 
date.  The permanency of the TDIU award and the effective 
date of the TDIU have been adjudicated by the RO, and the 
Veteran has disagreed with the determinations.  The record 
before the Board does not reflect that the RO has responded 
to these disagreements by issuing a SOC.  

When a NOD has been timely filed, the U.S. Court of Appeals 
for Veterans Claims requires the Board to Remand, rather than 
Refer, the issue to the agency of original jurisdiction for 
issuance of an SOC.  As noted above, the Board has no 
discretion in the matter, and is obliged to REMAND these 
issues for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 


 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue an SOC with respect to 
the Veteran's disagreement with the 
determination that the award of TDIU is not 
permanent, and with respect to the Veteran's 
disagreement with the assigned effective date 
of the award.  The AOJ must notify the Veteran 
of the need to timely file a Substantive 
Appeal to perfect his appeal for each issue 
for which he wishes to continue an appeal if 
the matter is not resolved by the SOC.  

2.  The Veteran should identify all providers 
who treated him in 2000 or who treated him for 
a psychiatric disorder prior to January 2001.  
If the Veteran identifies any provider whose 
records are not already associated with the 
claims files, those records should be 
obtained.  Dr. DMG, whose records of treatment 
of the Veteran for a psychiatric disorder from 
January 2001 and thereafter have been 
associated with the claims files, should be 
contacted to determine whether there are 
additional treatment records prior to January 
2001.  Duplicate records from January 2001 and 
thereafter should not be associated with the 
already-voluminous files.  

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate a left 
shoulder disorder, including records 
employment medical evaluation, time lost from 
work, or statements of individuals who have 
observe left shoulder symptoms.  

4.  Current VA clinical records of the 
Veteran's psychiatric treatment from November 
2007 to the present should be obtained and 
associated with the claims files.

5.  The Veteran should be afforded VA 
psychiatric examination.  The claims folders 
should be made available to the examiner for 
review before the examination.  The examiner 
should review the list of the Veteran's 
service-connected disabilities, the July 2001 
claim for an increased evaluation for service-
connected knee disabilities, and private and 
VA clinical records as necessary to address 
the questions below.  Necessary diagnostic 
testing should be conducted.  

Then, the examiner should assign a diagnosis 
for each current psychiatric disorder 
manifested by the Veteran.

For each diagnosed disorder, the examiner 
should answer the following:

(a)  Is it at least as likely as not (a 50 
percent likelihood, or greater) that this 
disorder is proximately due to a service-
connected disability?
(b)  Is it at least as likely as not (a 50 
percent likelihood, or greater) that this 
disorder is increased in severity as a result 
of a service-connected disability, and not due 
to the natural progress of the nonservice-
connected disease, will be service connected. 
(c) If the examiner determines that a service-
connected disability does increase a 
psychiatric disorder in severity beyond the 
natural progression of the disorder, the 
examiner should describe the baseline level of 
severity of the psychiatric disorder which 
would be expected without the aggravation or 
before the onset of aggravation due to the 
service-connected disability.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

6.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate each claim on 
appeal.  If such action does not resolve the 
appeal, a supplemental statement of the case 
should be issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if otherwise 
in order, but only no claim should be returned 
to the Board unless the Veteran perfects a 
substantive appeal after the AOJ issues a SOC 
in response to that claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


